Order filed April 17, 2014




                                       In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-14-00055-CV
                                  __________

              E & E SERVICE & SUPPLY, INC., Appellant
                                          V.
          CYNTHIA G. RUDDICK, DAVID R. RASCO, AND
            ALIEN MANUFACTURING, INC., Appellees


                     On Appeal from the County Court at Law
                              Ector County, Texas
                        Trial Court Cause No. CC-23,487


                                     ORDER
       E & E Service & Supply, Inc. filed a notice of appeal from a trial court order
that granted the defendants’ no-evidence and traditional motions for summary
judgment. When the clerk’s record was filed in this case, this court questioned the
finality of that order and requested that E & E file a response showing grounds to
continue. E & E has responded as requested. However, because we do not believe
the order is a final, appealable order, we abate the appeal.
      The defendants—Cynthia G. Ruddick, David R. Rasco, and Alien
Manufacturing, Inc.—filed their motions for summary judgment on October 1,
2013. After the defendants filed their summary judgment motions, E & E filed an
amended petition that added a cause of action for conspiracy.          The amended
petition was timely filed. See TEX. R. CIV. P. 63; Sosa v. Cent. Power & Light, 909
S.W.2d 893 (Tex. 1995). The defendants did not amend or supplement their
motions for summary judgment to address the conspiracy claim.             Nor is the
conspiracy claim mentioned in the trial court’s order granting summary judgment.
      Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41
(Tex. 2007); Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001).                 We
determine whether a judgment is a final, appealable judgment based on the
language in the judgment and the record of the case. Lehmann, 39 S.W.3d at 195.
A judgment is final and appealable if it disposes of all parties and all claims in the
case. Id. The order from which E & E attempts to appeal does not dispose of all of
E & E’s claims, nor does the order contain any language indicating that it is final
and appealable. Therefore, it is not a final, appealable order.
      Consequently, we abate the appeal pursuant to TEX. R. APP. P. 27.2 to permit
the trial court to enter a final order or judgment. If a final, appealable order or
judgment has not been entered by May 15, 2014, this court may dismiss this
appeal. See TEX. R. APP. P. 42.3. If a final judgment or order is entered by that
date, the parties are ordered to notify this court immediately.
      The appeal is abated.


April 17, 2014                                       PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.


                                          2